Case: 21-50670     Document: 00516152776         Page: 1     Date Filed: 01/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 January 4, 2022
                                  No. 21-50670
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Robert Ray Roberts, Jr.,

                                                           Plaintiff—Appellant,

                                       versus

   Daniel Gonzales, SAPD Supervisor #3251; Jeanna Obermayr,
   CPS Caseworker; Monica Montoya, CPS Investigator; Cecilia
   Herrera, CPS Supervisor; David Bierman, Detective SAPD #2334,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:21-CV-174


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Robert Ray Roberts, Jr., a pretrial detainee currently housed at the
   Bexar County Adult Detention Center, has filed a motion for leave to proceed
   in forma pauperis (IFP) on appeal from the district court’s dismissal of his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50670      Document: 00516152776           Page: 2     Date Filed: 01/04/2022




                                     No. 21-50670


   42 U.S.C. § 1983 complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
   1915A(b)(1).    Although his allegations are largely unintelligible, in his
   complaint and amended complaint, he appeared to allege that he was falsely
   arrested for sexual assault of a child after his home was searched without a
   warrant or consent and his children were removed from the home after
   various defendants perjured themselves in court proceedings and court
   documents. The district court denied Roberts’s IFP motion and certified
   that the appeal was not taken in good faith.
          By moving for IFP status, Roberts is challenging the district court’s
   certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our
   inquiry into an appellant’s good faith “is limited to whether the appeal
   involves legal points arguable on their merits (and therefore not frivolous).”
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
   and citations omitted).
          The district court found that Roberts’s complaint and amended
   complaints were vague and lacked coherence insofar as he failed to provide
   any intelligible explanation of the allegations giving rise to his claims and
   failed to state any legal basis for his claims. The district court also found that
   Roberts’s claims against one defendant were insufficient because he failed to
   allege her personal involvement in any malfeasance and that his claims
   against various defendants failed because they were untimely.
          In his IFP pleadings, Roberts does not meaningfully challenge the
   district court’s reasons for the dismissal of his complaint. While he avers that
   he can provide details to support his claims, he fails to include in his
   submissions to this court any coherent discussion of the facts or allegations
   that give rise to his claims, much less state with any clarity the legal bases for
   his claims. Accordingly, Roberts has effectively abandoned all available
   arguments for appeal. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner,




                                           2
Case: 21-50670     Document: 00516152776           Page: 3   Date Filed: 01/04/2022




                                    No. 21-50670


   813 F.2d 744, 748 (5th Cir. 1987). Because Roberts has failed to present any
   coherent nonfrivolous argument for appeal, see Howard, 707 F.2d at 220, his
   motion to proceed IFP on appeal is DENIED and his appeal is
   DISMISSED AS FRIVOLOUS.
          The district court’s dismissal of Roberts’s complaint and our
   dismissal of this appeal count as strikes under 28 U.S.C. § 1915(g). See
   Coleman v. Tollefson, 575 U.S. 532, 537 (2015). Roberts is CAUTIONED
   that if he accumulates three strikes, he will not be allowed to proceed IFP in
   any civil action or appeal filed while he is detained or incarcerated in any
   facility unless he is under imminent danger of serious physical injury.




                                         3